REQUESTED BY: Dear Senator:
In your letter of March 3 you refer to a practice of keeping a large portion of the monies paid as a result of the issuance of parking tickets as administrative costs, and ask if labeling a part of these funds as court costs would authorize the cities to keep a part of these funds rather than turning them over to the schools.
In our opinion of February 24, 1977, we referred to the decision in School District of Omaha v. City of Omaha in which the Supreme Court held that a city may not divert penalties to any other purpose and more specifically that forfeited recognizances could not be diverted to a fund other than the schools.
It is our conclusion, from reading both the McCook and Omaha school district cases together, that the Supreme Court is saying that none of the money paid as a result of theissuance of a parking ticket may be diverted to any otherpurpose, however designated, than the support of the common schools.